Case: 17-30351     Document: 00515630230          Page: 1     Date Filed: 11/06/2020




                                   REVISED

           United States Court of Appeals
                for the Fifth Circuit                             United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                  October 20, 2020
                                   No. 17-30351                     Lyle W. Cayce
                                                                         Clerk

   Kuantau Reeder,

                                                            Petitioner—Appellant,

                                       versus

   Darrel Vannoy, Warden, Louisiana State Penitentiary,

                                                            Respondent—Appellee.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                           USDC No. 2:13-CV-6493


   Before King, Stewart, and Southwick, Circuit Judges.
   Per Curiam:
          Petitioner-appellant Kuantau Reeder was convicted by a Louisiana
   jury of second-degree murder in connection with the death of Mark Broxton.
   State v. Reeder, 698 So. 2d 56, 57 (La. Ct. App. 1997). After being denied
   postconviction relief by the state courts, Reeder filed a petition for writ of
   habeas corpus under 28 U.S.C. § 2254. Reeder argues under Brady v.
   Maryland, 373 U.S. 83 (1963), that the prosecution unlawfully withheld
   impeachment evidence concerning eyewitness Earl Price’s prior federal
   conviction for lying on a firearms application. The district court denied
Case: 17-30351           Document: 00515630230              Page: 2      Date Filed: 11/06/2020




                                            No. 17-30351


   Reeder’s petition. We granted a certificate of appealability and now we
   AFFIRM.
                                                  I.
   A. Factual Background & Conviction
           On April 13, 1993, Mark Broxton was shot multiple times while
   standing outside a grocery store. Reeder, 698 So. 2d at 57. Law enforcement
   determined that Earl Price and Norma Varist witnessed the shooting. Id. at
   58.1 Price subsequently identified Reeder as the shooter in a photo lineup. Id.
   Reeder was indicted for the second-degree murder of Broxton on October 7,
   1993. Id. at 57. Reeder’s first trial resulted in a hung jury, but he was
   convicted in his second trial and sentenced to life without parole. Id.
           Price was the only eyewitness to the shooting who testified at Reeder’s
   trial.2 Price stated that, from across the street, he saw Broxton talking on the
   phone outside the grocery store. He testified that a black Camaro pulled up
   next to Broxton, and a passenger wearing a “blue-and-red looking
   windbreaker” exited the car and approached Broxton. Price identified this
   man as Reeder.
           Price said he witnessed an argument between Broxton and Reeder,
   which culminated in Reeder shooting Broxton. Price then observed Broxton
   run into the store. Price testified that he also entered the store and saw
   Broxton at the cash register paying for a cold drink before collapsing on the




           1
            In reviewing Reeder’s conviction, the Louisiana Fourth Circuit Court of Appeal’s
   opinion refers to “Earl Pierce” as an eyewitness to the shooting. See Reeder, 698 So. 2d at
   58. However, the trial transcript refers to “Earl Price.”
           2
               Varist refused to testify and was held in contempt of court.




                                                  2
Case: 17-30351         Document: 00515630230               Page: 3       Date Filed: 11/06/2020




                                           No. 17-30351


   floor.3 Price claimed to have caught Broxton before he hit the floor and told
   people in the store to call the police. Price said he left the store and waited
   nearby after seeing police arrive.
           Once outside, Price said that he saw Reeder “come out from behind”
   the store with his windbreaker over his head, and that Reeder subsequently
   threw the windbreaker into a dumpster.4 Though Price described the
   windbreaker as blue and red, Sergeant Westley Morris said that another
   witness, Ella Fletcher, thought it was a “blue and black jacket.” A jacket was
   retrieved from a nearby dumpster the day of the shooting, but the trial
   transcript does not disclose the color.
           Reeder attempted to impeach Price during cross-examination in two
   ways. First, Reeder questioned Price about his criminal history. Price
   admitted that he had been convicted for “[a]ssault and battery, intent to kill
   with a .12-gauge shotgun,” but he falsely denied having other convictions.
   Second, Reeder identified inconsistencies between Price’s testimony and his
   earlier statements. For example, while Price testified at the second trial that
   Reeder arrived at the grocery store in a black Camaro with chrome wheels,
   Price admitted that (1) he had previously testified, at the first trial, that he
   did not remember how Reeder arrived at the grocery store and (2) his
   statement to the police, on the day of the shooting, did not mention that
   Reeder arrived in a car.




           3
             The store’s cashier testified that he did not remember seeing Price in the store
   and that, if he had been inside, he must have entered before Broxton because the door was
   locked after Broxton entered. Reeder, 698 So. 2d at 59.
           4
           Though Price testified that he left the store after police arrived, he also stated that
   he saw Reeder leave the scene before police arrived. See Reeder, 698 So. 2d at 58.




                                                 3
Case: 17-30351       Document: 00515630230           Page: 4   Date Filed: 11/06/2020




                                      No. 17-30351


            Reeder was convicted on July 13, 1995. Reeder appealed his
   conviction, and the Louisiana Fourth Circuit Court of Appeal affirmed the
   conviction. See Reeder, 698 So. 2d at 63.
   B. State Postconviction Relief
            Reeder filed his first state-court petition for postconviction relief in
   2000. That petition was denied in 2003—as were Reeder’s writ applications
   to the Louisiana Fourth Circuit Court of Appeal and Louisiana Supreme
   Court.
            Reeder filed a second petition for postconviction relief in 2009,
   asserting that the prosecution unlawfully withheld impeachment evidence
   related to Price’s criminal history and failed to correct his perjured
   testimony. In response to a pretrial motion requesting the criminal histories
   of the prosecution’s witnesses, the State had only disclosed Price’s state
   convictions: a 1968 assault and battery conviction in Mississippi, a 1975
   armed robbery conviction in Mississippi, a 1977 conviction in Alabama for
   being a felon with a firearm, and a 1982 burglary conviction in Mississippi.
   However, the State did not disclose Price’s 1973 federal convictions for lying
   on a firearms application and for being a convicted felon in possession of a
   firearm. The State also failed to correct Price’s testimony during the trial that
   he had only been convicted of the assault and battery.
            The state district court denied Reeder’s motion for postconviction
   relief and determined that he “fail[ed] to meet those standards as set out [in
   Brady v. Maryland] to overturn the verdict.” The Louisiana Fourth Circuit
   Court of Appeal agreed and denied Reeder’s application for postconviction
   relief. That court held that the nondisclosure of the conviction for lying on a
   firearms application did not “render[] the jury’s verdict suspect.” The court
   reasoned that, while the prosecution did not attempt to correct Price’s
   testimony regarding his prior convictions, Reeder failed to impeach Price




                                           4
Case: 17-30351        Document: 00515630230         Page: 5   Date Filed: 11/06/2020




                                     No. 17-30351


   despite knowledge that Price had “other out-of-state convictions.” Lastly,
   since the jury knew of Price’s prior conviction for assault and battery with
   intent to kill, “the omission of the rest of his prior convictions” did not
   “undermine[] confidence in the jury’s verdict.” The Louisiana Supreme
   Court denied Reeder’s application for postconviction relief but did not state
   its reasons. State v. Reeder, 107 So. 3d 623 (La. 2013).
   C. Federal Habeas Petition
          In 2013, Reeder filed a petition for writ of habeas corpus under 28
   U.S.C. § 2254 in the United States District Court for the Eastern District of
   Louisiana. Reeder argued that the prosecution had violated Brady by
   withholding evidence that Price had a federal conviction for lying on a
   firearms application, and had violated Napue v. Illinois, 360 U.S. 264 (1959),
   by failing to correct Price’s false testimony regarding his prior criminal
   history.
          The district court found that Reeder’s Napue claim was time-barred
   under the Antiterrorism and Effective Death Penalty Act (“AEDPA”). The
   district court further concluded that, under AEDPA, the Louisiana Fourth
   Circuit Court of Appeal was not unreasonable when it determined that
   Reeder’s Brady claim lacked merit. The district court reasoned that the
   undisclosed conviction was cumulative of Price’s other convictions and prior
   inconsistent statements and that Price’s testimony was corroborated by other
   evidence that tied Reeder to the crime. Reeder now appeals the rejection of
   his Brady claim.
                                         II.
          “In a habeas corpus appeal, we review the district court’s findings of
   fact for clear error and its conclusions of law de novo, applying the same
   standards to the state court’s decision as did the district court.” Jenkins v.




                                          5
Case: 17-30351         Document: 00515630230              Page: 6       Date Filed: 11/06/2020




                                          No. 17-30351


   Hall, 910 F.3d 828, 832 (5th Cir. 2018), cert. denied, 140 S. Ct. 65 (2019)
   (quoting Lewis v. Thaler, 701 F.3d 783, 787 (5th Cir. 2012)).
           Under 28 U.S.C. § 2254(d), a federal court cannot grant relief unless
   the state adjudication “resulted in a decision that was contrary to, or involved
   an unreasonable application of, clearly established Federal law, as
   determined by the Supreme Court,” or “resulted in a decision that was based
   on an unreasonable determination of the facts in light of the evidence
   presented in the State court proceeding.” 28 U.S.C. § 2254(d)(1)-(2).5 A
   state court decision is deemed “contrary to” clearly established federal law
   “if the state court applies a rule that contradicts the governing law set forth
   in [Supreme Court] cases or if the state court confronts a set of facts that are
   materially indistinguishable from a decision of [the Supreme Court] and
   nevertheless arrives at a result different from [the Court’s] precedent.”
   Jenkins, 910 F.3d at 832 (quoting Lockyer v. Andrade, 538 U.S. 63, 73 (2003)).
   “It is an unreasonable application of Supreme Court precedent ‘if the state
   court identifies the correct governing legal rule from [the] Court’s cases but
   unreasonably applies it to the facts of the particular state prisoner’s case.’”
   Id. (quoting Salts v. Epps, 676 F.3d 468, 473–74 (5th Cir. 2012)). Finally, the
   “state court’s findings of fact are entitled to a presumption of correctness”
   that may be overcome only by “clear and convincing evidence.” Leal v.
   Dretke, 428 F.3d 543, 548 (5th Cir. 2005).
           When analyzing a state court’s decision under § 2254(d)(1), we
   consider “clearly established Federal law, as determined by the Supreme



           5
             This analysis is applied to the “last related state-court decision” that provides a
   “relevant rationale.” Wilson v. Sellers, 138 S. Ct. 1188, 1192 (2018). In this case, because
   the Louisiana Supreme Court denied Reeder’s appeal without explanation, the relevant
   decision is the Louisiana Fourth Circuit Court of Appeal’s decision. See Reeder, 107 So. 3d
   at 623.




                                                6
Case: 17-30351      Document: 00515630230          Page: 7   Date Filed: 11/06/2020




                                    No. 17-30351


   Court of the United States.” 28 U.S.C. § 2254(d)(1). Although we may not
   use this circuit’s precedent to “refine or sharpen a general principle of
   Supreme Court jurisprudence into a specific legal rule that [the Supreme]
   Court has not announced,” we may “look to circuit precedent to ascertain
   whether [we have] already held that the particular point in issue is clearly
   established by Supreme Court precedent.” Marshall v. Rodgers, 569 U.S. 58,
   64 (2013) (per curiam).
          The Supreme Court has made clear that “[a] state court’s
   determination that a claim lacks merit precludes federal habeas relief so long
   as ‘fairminded jurists could disagree’ on the correctness of the state court’s
   decision.” Woods v. Etherton, 136 S. Ct. 1149, 1151 (2016) (citations omitted).
   Accordingly, “a federal habeas court may not issue the writ simply because
   that court concludes in its independent judgment that the relevant state-
   court decision applied clearly established federal law erroneously or
   incorrectly.” McAfee v. Thaler, 630 F.3d 383, 393 (5th Cir. 2011) (quoting
   Williams v. Taylor, 529 U.S. 362, 411 (2000)). A federal habeas court should
   “train its attention on the particular reasons—both legal and factual—why
   state courts rejected a state prisoner’s federal claims” and “give appropriate
   deference to that decision.” Wilson, 138 S. Ct. at 1191–92 (citations omitted).
   Indeed, the Supreme Court has instructed that we are to “determine what
   arguments or theories supported or . . . could have supported, the state
   court’s decision.” Harrington v. Richter, 562 U.S. 86, 102 (2011).
                                        III.
          Reeder contends that the state court’s ruling involved an
   unreasonable application of clearly established federal law. Specifically, he
   argues that Price’s undisclosed federal conviction for lying on a firearms
   application was material under Brady. Reeder also argues that the state
   court’s decision was based on an unreasonable determination of the facts in




                                          7
Case: 17-30351      Document: 00515630230           Page: 8   Date Filed: 11/06/2020




                                     No. 17-30351


   light of the evidence presented. We consider each of Reeder’s arguments in
   turn.
   A. State Court’s Application of Clearly Established Federal Law
           “To establish a Brady violation, a defendant must show: (1) the
   evidence at issue was favorable to the accused, either because it was
   exculpatory or impeaching; (2) the evidence was suppressed by the
   prosecution; and (3) the evidence was material.” United States v. Glenn, 935
   F.3d 313, 319 (5th Cir. 2019) (citation omitted). In this case, the parties only
   dispute prong three of this analysis—materiality.
           “Suppressed evidence is material ‘if there is a reasonable probability
   that, had the evidence been disclosed to the defense, the result of the
   proceeding would have been different.’” Murphy v. Davis, 901 F.3d 578, 597
   (5th Cir. 2018), cert. denied, 139 S. Ct. 1263 (2019) (quoting United States v.
   Bagley, 473 U.S. 667, 685 (1985)). “‘A reasonable probability of a different
   result’ is one in which the suppressed evidence ‘undermines confidence in
   the outcome of the trial.’” Turner v. United States, 137 S. Ct. 1885, 1893
   (2017) (quoting Kyles v. Whitley, 514 U.S. 419, 434 (1995)); see also Kyles, 514
   U.S. at 434 (holding that a petitioner need not show that he “would more
   likely than not have received a different verdict with the evidence”).
           In seeking relief under § 2254(d)(1), Reeder argues that the
   undisclosed conviction was material because it undermined the credibility of
   the State’s sole eyewitness. Relying on the Supreme Court’s applications of
   Brady in Smith v. Cain, 565 U.S. 73 (2012) and Wearry v. Cain, 136 S. Ct.
   1002 (2016), Reeder contends that such impeachment evidence is more
   significant when the State’s case rests primarily on a single witness. Reeder
   also contests the district court’s conclusion that the undisclosed conviction
   was immaterial because Price’s testimony was corroborated and because the




                                          8
Case: 17-30351         Document: 00515630230              Page: 9       Date Filed: 11/06/2020




                                          No. 17-30351


   conviction was cumulative of other evidence. We consider each of these
   arguments in turn and reject each.
           First, Reeder’s comparisons to the Supreme Court decisions in Smith
   and Wearry are not persuasive. As the State pointed out at oral argument, the
   Wearry decision was not even issued by the Supreme Court until 2016—
   almost four years after the state court’s decision. As such, Wearry was not
   “clearly established” federal law at the time of the state court opinion. See
   Williams, 529 U.S. at 412 (explaining that “clearly established Federal law”
   refers to Supreme Court decisions “as of the time of the relevant state-court
   decision”).6 Regardless, Wearry is distinguishable from Reeder’s case. In
   contrast to Price’s seventeen-year-old conviction for lying on a firearms
   application, the multiple pieces of evidence withheld in Wearry addressed the
   key witnesses’ motives to lie and directly undermined their testimony.
   Wearry, 136 S. Ct. at 1006–07.7
           Reeder’s reliance on Smith v. Cain fares no better, as it too is readily
   distinguishable. In Smith, the witness’s “undisclosed statements directly
   contradict[ed] his testimony.” Smith, 565 U.S. at 76. While the witness “told
   the jury that he had ‘[n]o doubt’ that [the defendant] was the gunman he
   stood ‘face to face’ with on the night of the crime,” undisclosed police files
   indicated that the witness had also stated “that he ‘could not ID anyone
   because [he] couldn’t see faces’ and ‘would not know them if [he] saw


           6
              Though this argument regarding Wearry was not raised by the State below or in
   its briefing on appeal, we have held that “a State’s lawyers cannot waive or forfeit
   § 2254(d)’s standard.” Langley v. Prince, 926 F.3d 145, 162 (5th Cir. 2019).
           7
            Reeder’s reliance on our decisions in LaCaze v. La. Corr. Inst. for Women, 645
   F.3d 728 (5th Cir. 2011), and Tassin v. Cain, 517 F.3d 770 (5th Cir. 2008), is unavailing for
   the same reason. In contrast to Reeder’s case, the undisclosed evidence in LaCaze and
   Tassin revealed assurances given to a witness and agreements entered into by the
   prosecution with a witness. See LaCaze, 645 F.3d at 735–36; Tassin, 517 F.3d at 779–80.




                                                9
Case: 17-30351       Document: 00515630230         Page: 10   Date Filed: 11/06/2020




                                    No. 17-30351


   them.’” Id. (citations omitted). By contrast, the undisclosed evidence of
   Price’s conviction for lying does not “directly contradict” or undermine his
   assertions at trial. Id.
          Certainly, undisclosed impeachment evidence is more likely to be
   considered material where the prosecution’s case relies primarily on a single
   witness. See id.; see also Giglio v. United States, 405 U.S. 150, 154 (1972)
   (“When the ‘reliability of a given witness may well be determinative of guilt
   or innocence,’ nondisclosure of evidence affecting credibility” could justify
   a new trial under Brady) (quoting Napue, 360 U.S. at 269). However, unlike
   the testimony of the witness in Smith, Price’s testimony was not the “only
   evidence linking [the defendant] to the crime.” Id. Indeed, Price’s testimony
   identifying Reeder as the shooter was corroborated by other witness
   accounts. Specifically, Sergeant Morris testified that both Price and Varist
   identified Reeder as the shooter. Broxton’s mother, Mary Menina, also
   testified that, based on information received from Varist, she believed that
   Reeder was the shooter. Although some of this corroborating testimony may
   have qualified as hearsay, no such objections were made at trial. As the Court
   explained in Smith, undisclosed evidence “may not be material if the State’s
   other evidence is strong enough to sustain confidence in the verdict.” Smith,
   565 U.S. at 76; see also Rocha v. Thaler, 619 F.3d 387, 396 (5th Cir. 2010)
   (holding that undisclosed impeachment evidence is not material if the
   witness’s testimony is strongly corroborated). At the very least, “fairminded
   jurists could disagree” as to whether Price’s testimony was sufficiently
   corroborated to sustain confidence in the verdict. Woods, 136 S. Ct. at 1151.
          Finally, we agree with the district court’s conclusion that Price’s
   undisclosed conviction was cumulative of other evidence disclosed to the
   defense—including the assault and battery conviction that was revealed to
   the jury during Price’s cross-examination. “Undisclosed evidence that is
   merely cumulative of other evidence” is not likely to be considered material.



                                         10
Case: 17-30351     Document: 00515630230            Page: 11   Date Filed: 11/06/2020




                                     No. 17-30351


   Rocha, 619 F.3d at 396–97. Indeed, “[i]f the evidence provides only
   incremental impeachment value, it does not rise to the level of Brady
   materiality.” Murphy, 901 F.3d at 598 (quoting Miller v. Dretke, 431 F.3d 241,
   251 (5th Cir. 2005)); see also Banks v. Dretke, 540 U.S. 668, 702 (2004)
   (finding that undisclosed impeachment evidence was not rendered “merely
   cumulative” where witness was impeached on issues unrelated to the
   undisclosed information). In this case, Price was impeached on not only his
   prior inconsistent testimony but also his criminal history. Though Price
   falsely denied having any other convictions beyond the assault and battery,
   the defense was aware of his other state convictions and failed to impeach
   that denial. For its part, the state court emphasized that the jury “knew Mr.
   Price had been convicted of assault and battery with the intent to kill” in
   holding that the “omission of the rest of his prior convictions” did not
   “undermine[] confidence in the jury’s verdict.” Reeder nonetheless argues
   that the undisclosed conviction for lying, as a crimen falsi, is “uniquely
   probative of untruthfulness” compared to his other convictions.
   Notwithstanding that distinction, a reasonable jurist could conclude that the
   undisclosed conviction was merely cumulative of the other convictions that
   were disclosed to the defense or was rendered cumulative by the revelation
   to the jury of at least one prior conviction.
          Based on the foregoing, we find that the state court’s determination
   did not “involve[] an unreasonable application of . . . clearly established
   Federal law.” 28 U.S.C. § 2254(d)(1). As we have previously explained,
   “given that the Supreme Court has stated the Brady disclosure requirement
   at a high level of generality,” a state court has “substantial leeway” in
   deciding whether it is satisfied. Cobb v. Thaler, 682 F.3d 364, 379 (5th Cir.
   2012); see also Yarborough v. Alvarado, 541 U.S. 652, 664 (2004) (“The more
   general the rule, the more leeway courts have in reaching outcomes in case-
   by-case determinations.”). In this case, we cannot say that the state court’s




                                          11
Case: 17-30351        Document: 00515630230                Page: 12        Date Filed: 11/06/2020




                                            No. 17-30351


   application of Brady was unreasonable. See Harrington, 562 U.S. at 103
   (holding that, to warrant habeas relief, a state court’s ruling must be “so
   lacking in justification that there was an error well understood and
   comprehended in existing law beyond any possibility for fairminded
   disagreement”).
   B. State Court’s Determination of the Facts
           In attempting to argue under § 2254(d)(2) that the “state court
   decision was based on an unreasonable determination of the facts,” Reeder
   essentially reiterates his argument under § 2254(d)(1). Rather than challenge
   the state court’s factual findings, Reeder again contends that the state court
   unreasonably concluded “that the suppressed evidence of Price’s conviction
   for lying was not evidence that casts the jury verdict in a different light.”
   Reeder thus fails to advance an argument cognizable under § 2254(d)(2).8 See
   Buntion v. Quarterman, 524 F.3d 664, 671 (5th Cir. 2008) (distinguishing a
   state court’s “legal error” from the kind of “unreasonable factual
   determination” evaluated under § 2254(d)(2)). Indeed, Brady claims are
   properly considered under § 2254(d)(1) rather than § 2254(d)(2) because
   they “involve mixed questions of law and fact.” Floyd v. Vannoy, 894 F.3d
   143, 161 (5th Cir. 2018), cert. denied, 139 S. Ct. 573 (2018).



           8
              At oral argument, Reeder raised a previously-unbriefed factual issue. Reeder
   argued that the Louisiana Fourth Circuit Court of Appeal erroneously found that evidence
   of Price’s federal conviction for being a felon in possession of a firearm was disclosed prior
   to Reeder’s first trial. Reeder misreads the state court’s opinion on this issue. The court
   stated only that “the state knew about at least one of Earl Price’s federal convictions prior
   to the first trial” and reasoned that “Price’s admission at the first trial that he had at least
   one [federal conviction] put the defense on notice about that conviction.” Reeder has not
   provided “clear and convincing evidence” that this finding is erroneous. Leal, 428 F.3d at
   548. Nor could he. In Reeder’s own briefing before the state court, he cited Price’s
   testimony from the first trial, in which Price admitted to having spent time in federal
   custody for having “a concealed weapon, a .38 special.”




                                                 12
Case: 17-30351      Document: 00515630230          Page: 13   Date Filed: 11/06/2020




                                    No. 17-30351


            We thus reject Reeder’s argument that the Louisiana Fourth Circuit
   Court of Appeal’s decision was “based on an unreasonable determination of
   the facts.” 28 U.S.C. § 2254(d)(2).
                                         IV.
            For the foregoing reasons, we AFFIRM the judgment of the district
   court.




                                         13